Exhibit 10.2



GIBRALTAR INDUSTRIES, INC.


2015 EQUITY INCENTIVE PLAN
_________________________________
Award of Non-Qualified Option
_________________________________


THIS AWARD is made to __________________ (the “Recipient”) as of this ____ day
of ___________, 20___.
Recitals:


Effective as of May 7, 2015, Gibraltar Industries, Inc. (the “Company”) adopted
an equity based incentive plan known as the Gibraltar Industries, Inc. 2015
Equity Incentive Plan (the “Plan”).


Under the terms of the Plan, the Committee is authorized to grant equity based
compensation awards to Executive Officers of the Company.


The Committee has approved an award to the Recipient of an Option to purchase
_______________ (_______) Shares.


The Plan provides that the terms and conditions of each Award of an Option are
to be specified in a written instrument.


The Award of an Option to the Recipient on the terms and conditions contained in
this instrument has been approved according to the terms of the Plan.


Grant of Award:


NOW, THEREFORE, the Company hereby grants to the Recipient, an Option to
purchase _______________ (_______) Shares on the following terms and conditions:


1.    Award of Option. Subject to the terms and conditions of this Award
instrument (“Instrument”), the Recipient is hereby granted an Award of an Option
to purchase _____________ (________) Shares of the Company’s Common Stock. Any
fractional interest which might result from any change or adjustment, made
pursuant to Section 3.02 of the Plan, to the number of Shares which may be
purchased pursuant to this Option shall disappear and be absorbed into the next
lowest number of whole Shares and the Company shall not be liable for any
payment for such fractional share interest to the Recipient upon the exercise of
this Options. Any reference in this Instrument to an Option shall be deemed to
refer only to the Option granted pursuant to this Instrument. The Option awarded
to the Recipient pursuant to this Instrument shall be treated as a Non-Qualified
Option for purposes of the Plan.


2.    Exercise of Option. The vested portion of this Option shall be exercisable
by the Recipient in the manner provided for by Section 4.06 of the Plan. No
fractional Shares or script representative of fractional shares shall be issued
upon any exercise of this Option, in whole or in part.


3.    Exercise Price. The price per Share which shall be payable in connection
with the exercise by the Recipient of all or any part of the vested portion of
this Option shall, subject to the anti-dilution provisions of Section 3.02 of
the Plan, be equal to [closing price per share on the date of the award grant].




--------------------------------------------------------------------------------

Exhibit 10.2

4.    Vesting of the Option. Subject to the provisions of Section 6 and Section
7 hereof, the right of the Recipient to purchase Shares pursuant to the terms of
this Option shall accrue and become exercisable with respect to the total number
of Shares which the Recipient has the right to purchase pursuant to this Option
on [a date specified at the time the award is granted] (the ”Vesting Date”).
Except as provided in Section 6 and Section 7 hereof, the Recipient shall not
have the right to exercise this Option or purchase any Shares with respect to
this Option prior to the third anniversary of the date hereof.


5.    Effect of Termination of Employment. Notwithstanding the provisions of
Section 4 above, upon a termination of the Recipient’s employment with the
Company and each of its Affiliates resulting from the Recipient’s death or
Disability, the Recipient’s rights under this Option shall become one hundred
percent (100%) vested on the date of such termination and, as a result, on the
date of such termination this Option shall become exercisable with respect to
all Shares which the Recipient is entitled to acquire under the terms of this
Option. In the event that the Recipient’s employment with the Company and its
Affiliates is terminated for any reason other than the Recipient’s death or
Disability prior to the Vesting Date, the right of the Recipient to purchase the
Shares with respect to which this Option has been granted shall be forfeited
effective as of the date the Recipient’s employment is terminated.


6.    Period for Exercise of Option. The period during which the Recipient’s
right to purchase Shares pursuant to this Option may be exercised shall begin on
the Vesting Date and expire on the tenth (10th) anniversary of the date hereof,
on which date all rights of the Recipient to purchase Shares pursuant to the
terms of this Option shall expire to the extent that such rights have not been
exercised on or prior to such date. Notwithstanding the foregoing, as
contemplated by Section 4.05 of the Plan: (a) if the Recipient’s employment with
the Company is terminated for any reason other than his death or his Disability
after the Vesting Date provided for by Section 5 hereof, the period of time
during which the Recipient shall be entitled to purchase the Shares represented
by this Option shall expire on the first anniversary of the date on which the
Recipient’s employment is terminated; and (b) if the Recipient’s employment with
the Company is terminated as a result of his death or his Disability, the period
of time during which the Recipient (or in the case of the Recipient’s death, the
personal representative of the Recipient’s estate) shall be entitled to purchase
the Shares represented by this Option shall expire on the first anniversary of
the date on which the Recipient’s employment is terminated.


7.    Effect of a Change in Control. As provided for by Article 9 of the Plan,
upon the occurrence of a Change in Control, the Recipient’s rights under this
Option shall become exercisable with respect to all Shares with respect to which
the Recipient’s rights under this Option were not vested on the date the Change
in Control occurs.


8.    Applicability of the Plan. Except as otherwise provided by this
Instrument, the terms of the Plan shall apply to the Award described in this
Instrument and the rights of the Recipient with respect to such Award. This
Instrument, together with the Plan, contains all the terms and conditions of the
Award described herein and the rights of the Recipient with respect to such
Award.


9.    Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:
        
If to the Company:






--------------------------------------------------------------------------------

Exhibit 10.2

Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary


If to the Recipient:


________________
________________
________________


or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.


10.    Restrictions on Transfer. The Option awarded pursuant to this Instrument
shall not be transferrable by the Recipient except as permitted by Section 8.02
of the Plan.


11.    Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meaning provided to such terms by the Plan.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.


GIBRALTAR INDUSTRIES, INC.




By:_______________________________






